UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7775



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK ANTHONY JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-17, CA-98-762-7)


Submitted:   May 31, 2001                   Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Erwin Wray, Salem, Virginia, for Appellant. Ray B. Fitz-
gerald, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Anthony Johnson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.*   United States v. Johnson, Nos. CR-95-17; CA-

98-762-7 (W.D. Va. Oct. 23, 2000).     We deny Johnson’s motion to

substitute counsel.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       In his pro se supplemental brief, Johnson raises that his
conviction and sentence are invalid because the drug quantity was
not established in the indictment or proven beyond a reasonable
doubt at trial. The district court denied Johnson’s motion to add
this claim to his complaint because it was untimely under the AEDPA
and the claim did not relate back to the original complaint. Even
if the claim were properly before us, it would fail under the rea-
soning of United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).


                                 2